              Case 7:17-cv-04100-AEK Document 19 Filed 04/21/21 Page 1 of 1




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------X
    CRAIG RUDOLPH BUTLER,

                                     Plaintiff,
    v.                                                                 ORDER

    COMMISSIONER OF SOCIAL SECURITY,                                   17-CV-04100 (PMH) (AEK)

                                    Defendant.
 ----------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

       By Order dated June 14, 2017, the Court referred this case to Magistrate Judge Lisa M.
Smith1 for a Report and Recommendation. (Doc. 8).

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are
willing to consent, under 28 U.S.C. Section 636(c), to conducting all further proceedings before
the assigned Magistrate Judge.

        If both parties consent to proceed before the Magistrate Judge, counsel for the defendant
must, by no later than May 21, 2021, send to the Clerk of Court by e-mail to
orders_and_judgments@nysd.uscourts.gov, an attached fully executed (with handwritten
signatures) form AO 85 Notice, Consent, and Reference of a Civil Action to a Magistrate Judge,
the blank form for which is attached to this Order (and also available at
https://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-action-
magistrate-judge). If the Court approves that form, all further proceedings will then be conducted
before the assigned Magistrate Judge rather than before me. Any appeal would be taken directly
to the United States Court of Appeals for the Second Circuit.

       If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, defendant’s counsel shall file a letter by no later than May 21, 2021 advising the
Court that the parties do not consent, but without disclosing the identity of the party or parties who
do not consent. The parties are free to withhold consent without negative consequences.


                                                                  SO ORDERED:
Dated: White Plains, New York
       April 21, 2021
                                                                  ____________________________
                                                                  Philip M. Halpern
                                                                  United States District Judge

1
    The referral in this action was reassigned to Magistrate Judge Andrew E. Krause on October 15, 2020.
